UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 12, 2010 Medical Connection Holdings, Inc. (Exact name of registrant as specified in its charter) Florida 333-72376 65-0902373 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2300 Glades Road, Suite 207E Boca Raton FL (Address of Principal Executive Office) (Zip Code) (561)353-1110 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, If Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 1.01Entry into a Material Agreement On March 12, 2010, Medical Connections Holdings, Inc. (the "Company") entered into a stock purchase agreement ("Stock Purchase Agreement") with the shareholders pursuant to which the Company will acquire all of the issued and outstanding capital stock of Trustaff Management, Inc., an Ohio corporation and its five wholly-owned limited liability companies. Trustaff's is a national health care staffing company with approximately 100 corporate staff supporting 500 healthcare professional working at various clients throughout the United States.Based on financial information provided to the Company, Trustaff hadrevenues in excess of$42 million during fiscal 2009, with profits in excess of $4.4 million.Trustaff'sexecutive offices are located inCincinnati, Ohio. Under the terms of the Stock Purchase Agreement, the Company expects to pay a purchase price equal to approximately $26 million in cash, with $19.5 million payable in cash at the closing, $4 million payable pursuant to a three year promissory note and $2.5 million will be placed in escrow to be used to fund any indemnification claims relating to certain tax liabilities.The Company will also issue 1.5 million shares of its common stock to the Trustaff shareholders at the closing.The purchase price is subject to adjustments following the closing. At the closing, the Company will also enter into employment agreements with four key employees/founders of Trustaff.The closing of the transaction, which is currently expected to occur in the second quarter of this calendar year, is subject to customary closing conditions, including the Company's receipt of adequate financing to close the transaction.There can be no assurances that the Company will be able to close this transaction. Cautionary Note Regarding Forward-looking Statements This Form 8-K contains one or more forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, the Company's ability to complete the acquisition of Trustaff and theexpected timing of the closing of the transaction.
